Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Reasons for Allowance
Claim 1-22 allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1, the prior art of record alone or in combination fails to teach or suggest the combination of the limitations of claim 1 because:
Masuda et al. (US 2019/0028787 A1), teaches a display apparatus, comprising:
a display panel (Fig. 5: 11) configured to display an image (¶ 0064), the display panel including an outer peripheral edge having a first contour shape in a plan view (Fig. 17: rectangular display panel 11 includes four line contour shapes);
a sound generation device (21 of Fig. 5 located on point 11a in Fig. 10) on a rear surface of display panel (Fig. 5: 21 and 24 on rear of 11), and configured to vibrate the display panel to generate sound (¶ 0067); and
a partition (16) on the rear surface of the display panel (Fig. 5) and spaced apart from the sound generation device in the plan view (Fig. 5 and 17), the partition including at least a first portion extending in a straight line in the plan view (Fig. 17: e.g., left side of 16L extends in a vertical straight line), the first portion including:
an inner edge having a second contour shape (sawtooth shape) different from the first contour shape in the plan view (Fig. 17: sawtooth is different from line); and
an outer edge adjacent to the inner edge and farther away from the sound generation device than the inner edge in the plan view (Fig. 17), the outer edge having a third contour shape (sawtooth shape) 
Masuda fails to teach the outer edge having a third contour shape different from the second contour shape in the plan view.
does not make obvious the combination of the above limitations that Masuda fails to teach in combination with the rest of the limitations of the claim.
In regard to claim 9, the prior art of record alone or in combination fails to teach or suggest the combination of the limitations of claim 9 because:
The closest prior art of record, Masuda, teaches a display apparatus, comprising:
a display panel (Fig. 5: 11) configured to display an image (¶ 0064), the display panel including a first region, a second region, a third region (Fig. 33: regions defined by 16L, 16R, 16D, respectively), and an outer peripheral edge having a first contour shape (line shape) in a plan view (Fig. 33);
a first sound generation device (21 of Fig. 5 located on point 11A in Fig. 33) in at least one of the first region and the second region, the first sound generation device being configured to vibrate the display panel to generate sound (¶ 0067);
a first partition (16L) surrounding the first region in the plan view (Fig. 33); and
a second partition (16R) surrounding the second region in the plan view (Fig. 33),
wherein at least one of the first partition and the second partition is spaced apart from and surrounds the first sound generation device in the plan view (Fig. 33: 16L spaced apart from and surrounds 11A), the at least one of the first partition and the second partition having at least a first portion extending in a straight line in the plan view (see Fig. 33).
Additionally, ¶ 0111-0112 of Masuda discloses that foregoing embodiments and modification examples can use three vibrators instead of two vibrators, and where “The 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 16L and 16R of Fig. 33 with 16L and 16R of Fig. 17, and substitute 16D of Fig. 33 with either 16L or 16R of Fig. 17, which would result in wherein at least one of the first partition and the second partition includes:
wherein the first portion of the at least one of the first partition and the second partition includes:
an inner edge having a second contour shape (sawtooth shape) different from the first contour shape in the plan view (Fig. 17); and
an outer edge adjacent to the inner edge and farther away from the first sound generation device than the inner edge in the plan view (Fig. 17), the outer edge having a third contour shape (Fig. 17: sawtooth shape) 
the motivation being to follow a modification taught by Masuda (¶ 0111-0112).
Masuda fails to teach the outer edge having a third contour shape different from the second contour shape in the plan view.
Additionally, the prior art of record does not make obvious
In regard to claim 16, the prior art of record alone or in combination fails to teach or suggest the combination of the limitations of claim 16 because:
The closest prior art of record, Masuda, teaches a display apparatus, comprising:
a display panel (Fig. 5: 11) configured to display an image (¶ 0064), the display panel including a first region, a second region, a third region between the first region and the second region (Fig. 33: regions defined by 16L, 16R, 16D, respectively), and an outer peripheral edge having a first contour shape in a plan view (Fig. 33: 11 has line contour shape);
a first sound generation device (21 of Fig. 5 located on point 11A in Fig. 33) in at least one of the first region, the second region, and the third region, the first sound generation device being configured to vibrate the display panel to generate sound (¶ 0067);
a first partition (16L) spaced apart from the first sound generation device (11A) and forming at least a portion of an outer perimeter of each of the first region, 
Additionally, ¶ 0111-0112 of Masuda discloses that foregoing embodiments and modification examples can use three vibrators instead of two vibrators, and where “The vibration controlling member 16D has a configuration similar to that of the vibration controlling member 16L or the vibration controlling member 16R” (¶ 0112)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 16L and 16R of Fig. 33 with 16L and 16R of Fig. 17, and substitute 16D of Fig. 33 with either 16L or 16R of Fig. 17, which would result in the first partition including:

a second partition (Fig. 10: left side of 16D) between the first region and the third region in the plan view; and
a third partition (Fig. 10: right side of 16D) between the second region and the third region in the plan view, wherein the second partition, the third partition, 
wherein one of the portions (outer edge of 16L) of the first partition 
the motivation being to follow a modification taught by Masuda (¶ 0111-0112).
Masuda fails to teach:
a first partition spaced apart from the first sound generation device and forming at least a portion of an outer perimeter of each of the first region, the second region, and the third region in the plan view;
a third partition between the second region and the third region in the plan view, wherein the second partition, the third partition, and portions of the first partition collectively surround the third region in the plan view; and
wherein one of the portions of the first partition at the outer perimeter of the third region has an edge with a third contour shape different from the second contour shape in the plan view.




Additionally, the prior art of record does not make obvious the combination of the above limitations that Masuda fails to teach in combination with the rest of the limitations of the claim.
Claim 2-8, 10-15, 17-22 is/are dependent upon allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARK FISCHER/Primary Examiner, Art Unit 2687